Appeal from order, Supreme Court, Bronx County (Norma Ruiz, J.), entered February 5, 2008, which, to the extent appealed from, in this action for specific performance of a contract for the sale of real property, denied plaintiffs motion pursuant to CFLR 3211 (a) (4) to dismiss a related holdover proceeding in Civil Court or, in the alternative, to stay the holdover proceeding or to consolidate it with this action, and awarded defendants, sua sponte, use and occupancy, unanimously dismissed, without costs, as academic.
It is undisputed that on February 28, 2008, the Civil Court entered a default judgment against plaintiff in the related holdover proceeding. As such, that proceeding has concluded, thereby rendering moot the portion of this appeal addressing it. The appeal is also moot to the extent it addresses the motion court’s sua sponte grant of use and occupancy to defendants. Since defendants never settled an order on that decision, as directed by the motion court, it was abandoned and never took effect (see Uniform Rules for Trial Cts [22 NYCRR] § 202.48 [b]). Concur—Catterson, J.P., McGuire, Moskowitz, DeGrasse and Freedman, JJ.